                                         Case 5:17-cv-01690-BLF Document 151 Filed 04/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                UNITED STATES DISTRICT COURT
                                   9               NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    GEORGE MARTIN,                         Case No. 17-01690 BLF (PR)
                                  12          Plaintiff,
                                                                               ORDER GRANTING
Northern District of California
 United States District Court




                                  13                                           MOTION FOR
                                  14          v.                               EXTENSION OF TIME TO
                                                                               FILE OPPOSITION;
                                  15                                           INSTRUCTIONS TO
                                  16    W. MUNIZ, et al.,                      CLERK
                                  17              Defendants.
                                                                               (Docket No. 150)
                                  18

                                  19

                                  20         Plaintiff, a California inmate, filed the instant pro se civil
                                  21   rights action pursuant to 42 U.S.C. § 1983, against prison
                                  22   officials at Salinas Valley State Prison (“SVSP”). Dkt. No. 1.
                                  23   On October 4, 2019, the Court issued an order of service
                                  24   directing Defendants to file a dispositive motion. Dkt. No. 137.
                                  25   On March 20, 2020, Defendants filed a motion for summary
                                  26   judgment. Dkt. No. 149. On April 20, 2020, Plaintiff filed a
                                  27   letter requesting an extension of time to file an opposition
                                  28   because of the increased restrictions necessitated by the covid-19
                                          Case 5:17-cv-01690-BLF Document 151 Filed 04/30/20 Page 2 of 2




                                   1   pandemic. Dkt. No. 150. In addition, Plaintiff requests that a
                                   2   copy of his second amended complaint be returned to him,
                                   3   having provided the Court with extra copies. Id. Plaintiff’s
                                   4   motion is GRANTED. Plaintiff is granted an extension of time
                                   5   of forty-two (42) days from the filing of this order to file an
                                   6   opposition. The Clerk of the Court shall include a copy of the
                                   7   second amended complaint, Dkt. No. 129, to Plaintiff.
                                   8        Defendants’ reply shall be filed no later than fourteen (14)
                                   9   days after Plaintiff’s opposition is filed.
                                  10        This order terminates Docket No. 150.
                                  11        IT IS SO ORDERED.
                                  12   Dated: __April 30, 2020__            ________________________
Northern District of California




                                                                            BETH LABSON FREEMAN
 United States District Court




                                  13
                                                                            United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order Granting Motion for EOT
                                  27   PRO-SE\BLF\CR.17\01690Martin_eot_opp

                                  28                                          2
